 

Date of Grant: _____________

 

L2 MEDICAL DEVELOPMENT COMPANY

 

Restricted Stock Award Agreement

 

THIS AGREEMENT is made by and between L2 Medical Development Company (“SCQO” or
the “Company”) and _______________ (“Recipient”).

 

1. Award of Restricted Stock. In consideration for services rendered by the
Recipient, SCQO hereby grants to Recipient, in the manner and subject to the
conditions hereinafter provided, _____________________ (__________) shares of
SCQO’s Common Stock (the “Restricted Stock”). As used in this Agreement, the
term “Restricted Stock” refers to the stock granted under this Agreement and
includes all securities received (a) in replacement of the Restricted Stock, (b)
as a result of stock dividends or stock splits in respect of the Restricted
Stock, and (c) in replacement of the Restricted Stock in a recapitalization,
merger, reorganization or the like.

 

This Restricted Stock is specifically conditioned on compliance with the terms
and conditions set forth herein. The Restricted Stock is being issued pursuant
the L2 Medical Development Company 2012 Equity Incentive Plan (the “Plan”),
which is incorporated herein for all purposes. In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan will be controlling and determinative.

 

2. Vesting of Restricted Stock.

 

2.1 Vesting. The right to unrestricted ownership in the Restricted Stock under
this Agreement shall vest with respect to _______________ (__________) shares of
Restricted Stock upon each monthly anniversary of the Date of Grant set forth
above, until all of such Restricted Stock has vested on the date ________ (___)
months from the Date of Grant.

 

2.2 Permitted Forfeiture of Unvested Restricted Stock. Recipient acknowledges
that to the extent the Restricted Stock has not vested in accordance with
Section 2.1 at such time as Recipient is no longer serving as either an employee
of, a non-employee Recipient of, or active consultant providing services to SCQO
or any of its Subsidiaries, such unvested Restricted Stock shall immediately be
forfeited and all rights of the Recipient to such Restricted Stock shall
terminate without further obligation on the part of SCQO. Upon the forfeiture of
any Restricted Stock, such forfeited Restricted Stock shall be immediately
transferred to SCQO without further action by the Recipient.

 

The Restricted Stock may not be sold, assigned, pledged, exchanged, hypothecated
or otherwise transferred, encumbered or disposed of to the extent that the
Restricted Stock is subject to vesting and in the event of termination of
employment with or services to SCQO or any Subsidiary for any reason.

 

2.3 Deliveries by SCQO. A certificate evidencing the Restricted Stock shall be
issued by SCQO in Recipient’s name, pursuant to which Recipient shall have
voting rights and shall be entitled to receive all dividends unless and until
the shares of Restricted Stock are forfeited pursuant to this Agreement. The
certificate shall bear a legend evidencing the nature of the Restricted Stock,
and SCQO may cause the certificate to be delivered upon issuance to the
Secretary of the Company or to such other depository as may be designated by the
Company for safekeeping until all vesting and forfeiture restrictions lapse
pursuant to the terms of this Agreement. Upon the lapse of the vesting and
forfeiture restrictions, SCQO shall cause a new certificate or certificates to
be issued without legend in the name of the Recipient.

 

 

 

 

Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares under this Agreement (whether vested or unvested) may be postponed
for such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements under any federal or state
securities law or regulation. SCQO shall not be obligated to (a) issue or
deliver any Restricted Stock if the issuance or delivery thereof shall
constitute a violation of any provision of any law or regulation of any
governmental authority or any national securities exchange, (b) qualify the
issuance of the Restricted Stock in any jurisdiction, or (c) register the shares
of Restricted Stock with the SEC.

 

3. Adjustments. Should any change be made to the Common Stock of SCQO by reason
of any stock split, reverse stock split, stock dividend, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without SCQO’s receipt of consideration, SCQO shall make appropriate
adjustments to the number and/or class of securities in effect under this
Agreement in order to prevent the dilution or enlargement of benefits
thereunder; provided however, that the number of shares subject to this
Agreement shall always be a whole number and SCQO shall make such adjustments as
are necessary to insure this Restricted Stock Award is set as whole shares.

 

4. Suspension and Cancellation of Stock

 

4.1 Mandatory Suspension and Cancellation of Stock. In the event SCQO reasonably
believes Recipient has committed an act of misconduct including, but limited to
acts specified below, SCQO may suspend Recipient’s right in his Restricted Stock
Award granted hereunder pending final determination by the Board of Directors of
the Company (the “Board”). If Recipient is determined by the Board to have:

 

(a)          committed an act of embezzlement, fraud, dishonesty, breach of
fiduciary duty to SCQO or a subsidiary;

 

(b)          deliberately disregarded the rules or policies of SCQO or a
subsidiary which resulted in loss, damage or injury to SCQO or a subsidiary;

 

(c)          made any unauthorized disclosure of any trade secret or
confidential information of SCQO or a subsidiary;

 

(d)          induced any partner, collaborator, client or customer of SCQO or a
subsidiary to break any contract with SCQO or a subsidiary or induced any
principal for whom SCQO or a subsidiary acts as agent to terminate such agency
relations;

 

(e)          engaged in any substantial conduct which constitutes unfair
competition with SCQO or a subsidiary; or

 

(f)          violated any requirement of the Foreign Corrupt Practices Act or
any analogous foreign regulations,

 

 

 

 

neither Recipient nor Recipient’s estate shall be entitled to shares of the
Restricted Stock hereunder, whether vested or unvested. The determination of the
Board shall be final and conclusive. In making its determination, the Board
shall give the Recipient an opportunity to appear and be heard at a hearing
before the full Board and present evidence on Recipient’s behalf.

 

5. Reservation of Shares. SCQO agrees that prior to the issuance of the
Restricted Stock represented by this Agreement, there shall be reserved for
issuance such number of SCQO’s authorized and unissued shares as shall be
necessary to satisfy the terms and conditions of this Agreement.

 

6. Rights of Recipients.

 

6.1 No Obligation To Employ. Nothing in this Agreement will confer or be deemed
to confer on Recipient any right to continue in the employ of, or to continue
any other relationship with, SCQO or a subsidiary or to limit in any way the
right of SCQO or a subsidiary to terminate Recipient’s employment or other
relationship at any time, with or without cause.

 

6.2 Compliance With Code Section 162(m). At all times when SCQO determines that
compliance with Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) is required or desired, the Restricted Stock if granted to a Named
Executive Officer shall comply with the requirements of Code Section 162(m). In
addition, in the event that changes are made to Code Section 162(m) to permit
greater flexibility with respect to this Agreement SCQO may, subject to this
Section 6, make any adjustments it deems appropriate.

 

7. Recipient Representations.

 

7.1 Purchase for Own Account. Recipient represents that he is acquiring the
Restricted Stock solely for his own account and beneficial interest for
investment and not for sale or with a view to distribution of the Restricted
Stock or any part thereof, has no present intention of selling (in connection
with a distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.

 

7.2 Information and Sophistication. Recipient hereby: (a) acknowledges that he
has received all the information he has requested from the Company and he
considers necessary or appropriate for deciding whether to acquire the
Restricted Stock, (b) represents that he has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of the Restricted Stock and to obtain any additional information
necessary to verify the accuracy of such information and (c) further represents
that he has such knowledge and experience in financial and business matters that
he is capable of evaluating the merits and risk of this investment.

 

7.3 Ability to Bear Economic Risk. Recipient acknowledges that investment in the
Restricted Stock involves a high degree of risk, and represents that he is able,
without materially impairing his financial condition, to hold the Restricted
Stock for an indefinite period of time and to suffer a complete loss of his
investment.

 

7.4 Foreign Persons. If Recipient is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), Recipient
hereby represents that he has satisfied himself as to the full observance of the
laws of his jurisdiction in connection with any invitation to purchase the
Restricted Stock or any use of this Agreement, including (a) the legal
requirements within his jurisdiction for the purchase of the Restricted Stock,
(b) any foreign exchange restrictions applicable to such purchase, (c) any
government or other consents that may need to be obtained, and (d) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Restricted Stock. The Company’s
offer and sale and Recipient’s subscription and payment for and continued
beneficial ownership of the Restricted Stock will not violate any applicable
securities or other laws of Recipient’s jurisdiction.

 

 

 

 

7.5 Further Assurances. Recipient agrees and covenants that at any time and from
time to time it will promptly execute and deliver to the Company such further
instruments and documents and take such further action as the Company may
reasonably require in order to carry out the full intent and purpose of this
Agreement and to comply with state or federal Restricted Stock laws or other
regulatory approvals.

 

8. Securities Law and Other Regulatory Compliance. SCQO shall not be obligated
to issue any Restricted Stock with respect to this Agreement unless such shares
are at that time effectively registered or exempt from registration under the
federal securities laws and the offer and sale of the shares are otherwise in
compliance with all applicable securities laws. Recipient may be required to
furnish representations or undertakings deemed appropriate by SCQO to enable the
offer and sale of the shares or subsequent transfers of any interest in such
shares to comply with applicable securities laws. Evidences of ownership of
shares acquired with respect to this Agreement shall bear any legend required
by, or useful for purposes of compliance with, applicable securities laws or
this Agreement.

 

9. Restricted Securities. Recipient understands that the Restricted Stock are
characterized as “restricted securities” under the Securities Act inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that under the Securities Act and applicable regulations thereunder
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. Accordingly, the Restricted Stock, absent an
effective registration statement, can only be sold pursuant to an exemption from
registration, such as Rule 701 or Rule 144 of the Securities Act. Recipient
understands that the Company is under no obligation to register any of the
securities sold hereunder.

 

10. Restrictive Legends and Stop-Transfer Orders.

 

10.1 Legends. Recipient understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Restricted Stock, together with any other legends that may be
required by state or federal securities laws, the Company’s Articles of
Incorporation or Bylaws, any other agreement between Recipient and the Company
or any agreement between Recipient and any third party:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). THE SHARES REPRESENTED
BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR
IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR
DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VESTING AND FORFEITURE
RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE
ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED
AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES.

 

 

 

 

10.2 Stop-Transfer Instructions. Recipient agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

 

10.3 Refusal to Transfer. The Company will not be required (a) to transfer on
its books any Restricted Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (b) to treat as owner
of such Restricted Stock, or to accord the right to vote or pay dividends, to
any purchaser or other transferee to whom such Restricted Stock have been so
transferred.

 

11. Attorneys’ Fees. In the event of any litigation, arbitration, or other
proceeding arising out of this Agreement, the prevailing party shall be entitled
to an award of costs, including an award of reasonable attorneys’ fees. Any
judgment, order, or award entered in any such proceeding shall designate a
specific sum as an award of attorneys’ fees and costs incurred. This attorneys’
fee provision is intended to be severable from the other provisions of this
Agreement, shall survive any judgment or order entered in any proceeding, and
shall not be deemed merged into any such judgment or order, so that such further
fees and costs as may be incurred in the enforcement of an award or judgment or
in defending it on appeal shall likewise be recoverable by further order of a
court or panel or in a separate action as may be appropriate.

 

12. Miscellaneous Provisions.

 

12.1 Notice. All notices to be given by either party to the other shall be in
writing and may be transmitted by personal delivery, facsimile transmission,
overnight courier or mail, registered or certified, postage prepaid with return
receipt requested; provided, however, that notices of change of address or telex
or facsimile number shall be effective only upon actual receipt by the other
party. Notices shall be delivered at the following addresses, unless changed as
provided for herein.

 

  To the Recipient:                               To SCQO: L2 Medical
Development Company       2451 Alamo Ave SE       Albuquerque, NM 87106  

 

12.2 Entire Agreement. This Agreement constitutes the entire contract between
the parties hereto with regard to the subject matter hereof. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.

 

12.3 Severability; Conflicts. Should any provision of this Agreement be held to
be invalid or illegal, such illegality shall not invalidate the whole of the
Agreement, but, rather, the Agreement shall be construed as if it did not
contain the illegal part or narrowed to permit its enforcement, and the rights
and obligations of the parties shall be construed and enforced accordingly.

 

12.4 Choice of Law; Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, as such laws are applied to
contracts entered into and performed in such state. Any action brought in
connection with this Agreement shall be subject the exclusive jurisdiction of
the state and federal courts sitting in Nevada in any action on a claim arising
out of, under or in connection with this Agreement or the transactions
contemplated by this Agreement.

 

 

 

 

12.5 Binding Effect. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, executors, and
successors.

 

12.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, this Restricted Stock Award Agreement has been executed as
of the ___ day of ________, 20__.

 

SCQO:       L2 MEDICAL DEVELOPMENT COMPANY           Name:     TITLE:        
RECIPIENT:           [NAME]  

 

 

 

